Citation Nr: 0320686	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  00-14 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to July 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO denied entitlement to the benefit sought on appeal. 

The veteran's appeal was previously before the Board in 
November 2001, at which time the Board denied entitlement to 
service connection for left ear hearing loss.  The veteran 
appealed the November 2001 decision to the United States 
Court of Appeals for Veterans Claims (the Court).  As the 
result of a joint motion for remand, in a December 2002 order 
the Court vacated the Board decision and remanded the case to 
the Board for compliance with the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).


REMAND

In the joint motion for remand representatives of the veteran 
and the Secretary of Veterans Affairs agreed that VA had not 
complied with the requirements of the VCAA because the 
veteran had not been informed of the evidence he was required 
to submit in support of his claim, and the evidence that VA 
would obtain on his behalf.  See 38 U.S.C. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, according to the joint motion for remand the 
veteran has not been specifically advised in accordance with 
the VCAA, as interpreted by the Court in Quartuccio, as to 
what evidence would substantiate his claims, and if existent, 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, VA 
will attempt to obtain on behalf of the claimant.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), decided on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if the record has a 
procedural defect with respect to the notice required under 
the VCAA, this may no longer be cured by the Board.  
Accordingly, the Board must remand the case because the 
veteran was not  provided adequate notice under the VCAA and 
the Board is without authority to do so.  

Following the Court's remand of the case to the Board, the 
veteran requested a personal hearing before a member of the 
Board at the RO.  Remand of the case is also required, 
therefore, to provide the veteran the requested hearing.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following development:

1.  The RO must review the claims file 
and ensure that all notification action 
required by 38 U.S.C. § 5103 is 
completed. 

2.  The RO should schedule a 
videoconference hearing before a member 
of the Board at the RO as requested by 
the veteran's attorney in a letter dated 
June 17, 2003.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the VBA.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


